Case 1:20-mc-00212-AJN Document 39-28 Filed 06/26/20 Page 1 of 3




                      EXHIBIT 28
      Case
       Case1:14-cv-03042-RMB-A3P Document
            1:20-mc-00212-AJN Document    446 Filed
                                       39-28   Filed06/26/20
                                                     04/18/16                   Page2 1ofof3 2
                                                                               Page



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RIO TINTO PLC,
                       Plaintiff,                                    14 Civ. 3042 (RMB)(AJP)

               -against-
                                                                  ORDER

VALE S.A., et al.,

                       Defendants.



ANDREW J. PECK, United States Magistrate Judge:



               BSGR’s March 10, 2016 letter application (Dkt. No. 441) to modify the Protective

Order, referred by Judge Berman on April 8, 2016 (Dkt. No. 445), is DENIED.

               This request is different from Vale’s request concerning certain Thiam documents,

for several reasons:

               First, while all the defendants sought a provision in the proposed Protective Order

allowing limited use in other proceedings, i.e., the London Arbitration (Dkt. No. 81, ¶ VI, defense

proposal), Rio Tinto’s proposed paragraph would not have allowed any use in the London

Arbitration (Dkt. No. 81, ¶ VI, plaintiff proposal). All defendants were on notice when submitting

the Protective Order that Rio Tinto opposed use in any way in the London Arbitration, and

defendants agreed that confidential information could not be used directly in the London Arbitration

(while information derived could be). Thus, for BSGR to use Rio Tinto produced documents in the

London Arbitration (to which Rio Tinto is not a party) directly conflicts with the terms of the

Protective Order.
      Case
       Case1:14-cv-03042-RMB-A3P Document
            1:20-mc-00212-AJN Document    446 Filed
                                       39-28   Filed06/26/20
                                                     04/18/16                  Page3 2ofof3 2
                                                                              Page



                                                                                                2

               Secondly, unlike as to Thiam, there have been no changed circumstances justifying

modification of the Protective Order.     Rio Tinto has not interjected itself into the London

Arbitration, as Thiam did, which justified the modification as to his information..

               For these reasons, in the exercise of the Court’s discretion, BSGR’s March 10, 2016

application (Dkt. No. 441) is DENIED.




               SO ORDERED.

Dated:         New York, New York
               April 18, 2016




                                                     Andrew J. Pecl~ ..,-r
                                                     United States Magistrate Judge

Copies by ECF to:     All Counsel
                      Judge Berman
